EXHIBIT 10.32

 

--------------------------------------------------------------------------------

 

$125,000,000

 

SENIOR REVOLVING CREDIT AGREEMENT

 

among

 

LAZARD GROUP LLC,

 

JPMORGAN CHASE BANK, N.A.,

 

CITIBANK, N.A.,

 

THE BANK OF NEW YORK

 

AND

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of May 10, 2005

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   20

SECTION 2.

  

AMOUNT AND TERMS OF LOAN COMMITMENTS

   21

2.1

  

Loans

   21

2.2

  

Notes

   21

2.3

  

Interest Rates and Interest Payment Dates

   22

2.4

  

Fees

   22

2.5

  

Computation of Interest and Fees

   22

2.6

  

Procedure for Borrowing

   23

2.7

  

Conversion and Continuation Options

   23

2.8

  

Termination or Reduction of Commitments

   23

2.9

  

Optional Prepayments of Loans

   24

2.10

  

Pro Rata Treatment and Payments

   24

2.11

  

Non-Receipt of Funds by the Administrative Agent

   25

2.12

  

Indemnity

   25

2.13

  

Capital Adequacy

   25

2.14

  

Inability to Determine Interest Rate

   26

2.15

  

Illegality

   26

2.16

  

Requirements of Law

   26

2.17

  

Taxes

   28

2.18

  

Commitment Reductions and Mandatory Prepayments

   29

SECTION 3.

  

RESERVED

   30

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

   30

4.1

  

Financial Condition

   30

4.2

  

No Material Adverse Effect

   30

4.3

  

Existence; Compliance with Law

   30

4.4

  

Power; Authorization; Enforceable Obligations

   31

4.5

  

No Legal Bar

   31

4.6

  

No Material Litigation

   32

4.7

  

No Default

   32

4.8

  

Ownership of Property; Liens

   32

4.9

  

Taxes

   32

4.10

  

Federal Regulations

   32

4.11

  

ERISA

   32

4.12

  

Investment Company Act; Other Regulations

   33

4.13

  

Significant Subsidiaries

   33

4.14

  

Accuracy of Information, etc.

   33

4.15

  

Use of Proceeds

   34

 

- i -



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

SECTION 5.

  

CONDITIONS PRECEDENT

   34

5.1

  

Conditions of Initial Loans

   34

5.2

  

Conditions to All Loans

   35

SECTION 6.

  

AFFIRMATIVE COVENANTS

   35

6.1

  

Financial Statements

   35

6.2

  

Certificates; Other Information

   36

6.3

  

Conduct of Business and Maintenance of Existence; Compliance

   37

6.4

  

Maintenance of Property; Insurance

   37

6.5

  

Inspection of Property; Books and Records; Discussions

   37

6.6

  

Notices

   37

SECTION 7.

  

NEGATIVE COVENANTS

   38

7.1

  

Financial Condition Covenants

   38

7.2

  

Limitation on Indebtedness

   39

7.3

  

Limitation on Liens

   40

7.4

  

Limitation on Fundamental Changes

   42

7.5

  

RESERVED

   42

7.6

  

Limitation on Optional Payments and Modifications of Subordinated Indebtedness

   42

7.7

  

Clauses Restricting Subsidiary Distributions

   43

7.8

  

Restricted Payments

   43

7.9

  

Disposition of Designated Subsidiaries

   44

SECTION 8.

  

RESERVED

   45

SECTION 9.

  

EVENTS OF DEFAULT

   45

SECTION 10.

  

RESERVED

   47

SECTION 11.

  

THE ADMINISTRATIVE AGENT

   47

11.1

  

Appointment

   47

11.2

  

Delegation of Duties

   47

11.3

  

Exculpatory Provisions

   47

11.4

  

Reliance by Agent

   48

11.5

  

Notice of Default

   48

11.6

  

Non-Reliance on Administrative Agent

   48

11.7

  

Indemnification

   49

11.8

  

Agent in Its Individual Capacity

   49

11.9

  

Successor Agent

   49

SECTION 12.

  

MISCELLANEOUS

   50

12.1

  

Amendments and Waivers

   50

12.2

  

Notices

   50

12.3

  

No Waiver; Cumulative Remedies

   51

12.4

  

Survival of Representations and Warranties

   51

12.5

  

Payment of Expenses and Taxes

   51

 

- ii -



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

12.6

  

Confidentiality

   52

12.7

  

Successors and Assigns; Participations and Assignments

   52

12.8

  

Adjustments; Absence of Right to Set-off

   56

12.9

  

WAIVERS OF JURY TRIAL

   56

12.10

  

Submission to Jurisdiction; Waivers

   56

12.11

  

Counterparts

   57

12.12

  

Governing Law

   57

 

SCHEDULES:

 

Schedule 2.1

   -    Commitments

Schedule 4.13

   -    Significant Subsidiaries

Schedule 7.2

   -    Existing Indebtedness

EXHIBITS:

    

Exhibit A

   -      Form of Revolving Credit Note

Exhibit B

   -      Form of Opinion of Counsel to the Company

Exhibit C

   -      Form of Opinion of General Counsel to the Company

Exhibit D

   -      Form of Closing Certificate

Exhibit E

   -      Form of Assignment and Assumption

Exhibit F

   -      Form of Compliance Certificate

 

- iii -



--------------------------------------------------------------------------------

SENIOR REVOLVING CREDIT AGREEMENT, dated as of May 10, 2005, among LAZARD GROUP
LLC, a Delaware limited liability company (the “Company”), the Banks from time
to time parties hereto, CITIBANK, N.A., a national banking association
(“Citibank”), and THE BANK OF NEW YORK, New York Branch (“The Bank of New
York”), and JPMORGAN CHASE BANK, N.A., a New York banking corporation as a Bank
(in such capacity, “JPMorgan Chase Bank”) and as Administrative Agent for the
Banks hereunder (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Company has applied to the Banks for loans in an aggregate
principal amount at any one time outstanding not in excess of $125,000,000; and

 

WHEREAS, the Banks are willing to make the loans to the Company upon the terms
and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the following terms have the
following meanings:

 

“Act”: the Securities and Exchange Act of 1934, as amended from time to time.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: JPMorgan Chase Bank in its capacity as administrative
agent for the Banks hereunder, and its successors in such capacity.

 

“Affiliate”: any Person (other than a Subsidiary) which, directly or indirectly,
is in control of, is controlled by, or is under common control with, the
Company. For purposes of this definition, a Person shall be deemed to be
“controlled by” the Company if the Company possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Agreement”: this Senior Revolving Credit Agreement, as amended, supplemented or
modified from time to time.

 

“Applicable Margin”: the Applicable Margin will be determined in accordance with
the Pricing Grid.

 

“Assignee”: as defined in Section 12.7.

 



--------------------------------------------------------------------------------

“Assignment and Assumption”: an agreement substantially in the form of Exhibit
E.

 

“Available Commitment”: as to each Bank, at a particular time, an amount equal
to the difference between (a) the amount of such Bank’s Commitment and (b) the
aggregate outstanding principal amount of Loans made by such Bank (after giving
effect to any simultaneous repayment of Loans at such time); collectively, as to
the Banks, the “Available Commitments”.

 

“Banks”: JPMorgan Chase Bank, Citibank and The Bank of New York, as parties to
this Agreement, and permitted assignees pursuant to subsection 12.7
(individually, a “Bank”).

 

“Benefited Bank”: as defined in Section 12.8.

 

“Board of Directors”: as to any Person, the board of directors or managers, as
applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.

 

“Board of Governors”: the Board of Governors of the Federal Reserve System, or
any successor entity to the functions of the Board of Governors of the Federal
Reserve System.

 

“Borrowing Date”: any Business Day on which the Banks make Loans hereunder, as
specified in a notice pursuant to subsection 2.6 or subsection 2.7.

 

“Broker-Dealer Indebtedness”: Indebtedness of the Subsidiaries of the Company
which are registered broker-dealers.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that when such term is used to describe a day on which a borrowing,
payment or interest rate determination is to be made in respect of a Eurodollar
Loan, or the first day or last day of an Interest Period in respect of a
Eurodollar Loan, a Business Day must also be a day on which commercial banks are
open for dealings in U.S. Dollar deposits in London.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares and interests (however designated) of
capital stock of a corporation, any and all equivalent ownership interests in a
Person (other than

 

2



--------------------------------------------------------------------------------

a corporation) and any and all warrants, rights or options to purchase any of
the foregoing but excluding any profit participation interests and the equity
units of Lazard Asset Management LLC issued pursuant to the Lazard Asset
Management LLC Limited Liability Company Agreement.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Bank or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Bank or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Bank or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Change in Control”: (i) the acquisition by any individual or group (other than
the Managing Directors (including individuals that become Managing Directors
after the date of the IPO or that were Managing Directors on the date of the
IPO), LAZ-MD Holdings, or, in the case of the Company, Holdings or its
controlled affiliates) of beneficial ownership of more than 35% of either (a)
the then-outstanding shares of Holdings Capital Stock, assuming the full
exchange of all of the then-outstanding Exchangeable Interests for shares of
Holdings Capital Stock in accordance with the Master Separation Agreement, (b)
the then-outstanding shares of Company Capital Stock or (c) the combined voting
power of the then-outstanding voting securities of the Company (if applicable)
or Holdings entitled to vote generally in the election of directors (other than,
for the purposes of this clause (i), any acquisition that would otherwise be a
Change in Control under this clause (i) pursuant to which the Company and
Holdings become Subsidiaries of another person (such person, the “Parent
Company”) and such

 

3



--------------------------------------------------------------------------------

Parent Company shall not have an individual or group having beneficial ownership
of more than 35% of the Capital Stock of the Parent Company generally entitled
to elect the directors of the Parent Company), (ii) failure of Continuing
Directors to constitute a majority of the Board of Directors of Holdings, (iii)
failure of the Managing Directors (including individuals that become Managing
Directors after the date of the IPO or that were Managing Directors on the date
of the IPO) to hold, directly or indirectly, Holdings Capital Stock or
securities convertible or exchangeable into Holdings Capital Stock (including,
without limitation, Exchangeable Interests, restricted stock, restricted stock
units or other issuances under Holdings’ equity incentive plan) constituting at
least 22.5% (on an as exchanged basis) of the amount of Holdings Capital Stock
held by the Company’s Managing Directors in the aggregate on the date of the IPO
(or, in the case of the formation of any Parent Company, references to Holdings
Capital Stock in this clause (iii) shall refer to the Capital Stock of the
Parent Company generally entitled to elect the directors of the Parent Company
(with such percentage to be based upon the shares of such Capital Stock received
by holders of Holdings Capital Stock received pursuant to the formation of such
Parent Company)) or (iv) failure of Holdings to beneficially own or be entitled
to exercise, directly or indirectly, the right (whether by contract, limited
liability company agreement, bylaws, agreement or otherwise) to elect a majority
of the Board of Directors of the Company.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”: as to each Bank, its obligation to make Loans to the Company
pursuant to subsection 2.1; collectively, as to the Banks, the “Commitments”.

 

“Commitment Fee Rate”: the Commitment Fee Rate will be determined in accordance
with the Pricing Grid.

 

“Commitment Percentage”: as to each Bank, the percentage of the amount of the
aggregate Commitments constituted by the amount of such Bank’s Commitment.

 

“Commitment Period”: on any date of determination thereof, the period from and
including the Effective Date to but not including the earlier to occur of (a)
the Maturity Date or (b) such other date as the Commitments shall terminate as
provided herein.

 

“Common Interest”: as defined in the Operating Agreement of the Company, as
amended and restated as of the Effective Date.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.

 

“Company Capital Stock”: the Common Interests of the Company.

 

“Consolidated Adjusted EBITDA”: for any period, an amount determined for the
Company and its Subsidiaries on a consolidated basis equal to (i) the sum,
without

 

4



--------------------------------------------------------------------------------

duplication, of the amounts for such period of (a) Consolidated Net Income, (b)
Consolidated Interest Expense, (c) provisions for taxes based on income plus tax
distributions in accordance with the Company's operating agreement (computed on
a cash basis), (d) total depreciation expense, (e) total amortization expense,
(f) other non-cash expenses, fees, charges, reserves or losses reducing
Consolidated Net Income, including provisions for minority interests to the
extent exceeding cash distributions to the related minority interest holders
(excluding any such non-cash item otherwise included in this clause (f) to the
extent that such item represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period (other than severance or restructuring related expenses or charges,
which shall be added back); minus (ii) non-cash items increasing Consolidated
Net Income for such period (excluding any such non-cash items to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period).

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations, but excluding debt
issuance costs and similar charges and any amortization thereof) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing); less (i) interest income on marketable
securities, and (ii) in the case of Broker-Dealer Indebtedness and the
Indebtedness of Lazard Frères Banque, interest income related to such
Indebtedness. Consolidated Interest Expense shall not include the portion of the
payments due under the terms of “mandatory” convertible or “mandatory”
exchangeable securities (it being understood that such exchangeable securities
refers to securities exchangeable into equity) representing contract adjustment
payments (including interest accretion on the contract adjustment payment
related liability) or the interest accruals under the Paris Profit Sharing Plan.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated Adjusted EBITDA for
such period.

 

“Consolidated Net Income”: for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided, that
there shall be excluded (a) any net after-tax extraordinary or nonrecurring or
unusual gains, losses, expenses or charges, including without limitation those
attributable to business dispositions, asset dispositions (other than in the
ordinary course of business), discontinued operations and the early
extinguishment of indebtedness, (b) any fees, expenses or charges related to any
offering of equity interests or debt of any kind (including those relating to
the Recapitalization and the IPO) or related to any acquisition or merger or
similar transaction (whether or not successful), including any fees, expenses,

 

5



--------------------------------------------------------------------------------

charges or change in control payments related to such transaction, (c) the
impact of any cumulative change in accounting principles during the applicable
period, (d) any non-cash impairment charge or asset write off resulting from the
application of SFAS 142 and 144, and the amortization of intangibles arising
pursuant to SFAS 141 and (e) any non-cash expenses realized or resulting from
employee benefit plans or post-employment benefit plans, grants of restricted
stock, restricted stock units, stock appreciation rights, stock options or other
rights, or one-time non-cash compensation charges (including any cash
expenditure for the acquisition of equity interests of Holdings to be so granted
to the extent that Holdings or any of its subsidiaries contributes to or
otherwise invests in the equity of the Company a corresponding amount of cash).
In addition, Consolidated Net Income shall be reduced by an amount equal to the
tax distributions (computed on a cash basis) in accordance with the Company’s
operating agreement.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, without duplication,
“Consolidated Total Debt” shall not include the Indebtedness of Lazard Frères
Banque or any Broker-Dealer Indebtedness (other than Broker-Dealer Indebtedness
that is included in the calculation used to determine the capital requirements
of any of the Company’s Subsidiaries) or the Intesa Notes (and any Indebtedness
of equal or junior ranking up to the amount of the Intesa Notes to the extent
such notes have been repaid).

 

“Continuing Directors”: the directors constituting Holdings’ Board of Directors
at the close of business on the Effective Date, and each other director, if, in
each case, such other director’s nomination for election to the Board of
Directors of Holdings is recommended or approved by at least a majority of the
then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Designated Asset Sale”: the sale, transfer or other disposition of any Capital
Stock of any Designated Subsidiary, or issuance of any Capital Stock of any
Designated Subsidiary, in each case to a Person other than the Company or a
Wholly Owned Subsidiary of the Company.

 

“Designated Subsidiary”: each of Lazard Frères & Co. LLC, Lazard Asset
Management LLC, Lazard & Co., Limited and Lazard Frères SAS and each of their
respective successors.

 

“Disposition Amount”: as defined in Section 2.18.

 

“Effective Date”: the date of this Agreement.

 

6



--------------------------------------------------------------------------------

“Equity Security Units”: the equity security units with a stated amount of $25
consisting of (a) a contract pursuant to which the holder agrees to purchase,
for $25, shares of Class A common stock of Lazard Ltd on May 15, 2008 and (b) a
1/40, or 2.5%, ownership interest in a senior note of Lazard Group Finance LLC,
with a principal amount of $1,000.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors) maintained by a member bank of the
Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

    Eurodollar Base Rate         1.00 – Eurocurrency Reserve Requirements    

 

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

7



--------------------------------------------------------------------------------

“Exchange”: the New York Stock Exchange, Inc.

 

“Exchangeable Interest”: a Class II Interest of LAZ-MD Holdings (or, if
applicable, the Common Interest of the Company issued in exchange therefor)
that, upon full exchange in accordance with the Master Separation Agreement, is
entitled to receive share(s) of Holdings Capital Stock as set forth in the
Master Separation Agreement.

 

“Fed Rate”: with respect to (i) the first day in each period during which a Fed
Rate Loan is outstanding, the rate per annum which is the average of the rates
on the offered side of the Federal funds market quoted by three interbank
Federal funds brokers selected by the Administrative Agent at approximately the
time the Company requests such Fed Rate Loan, for dollar deposits in immediately
available funds, for a period and in an amount, comparable to the principal
amount of such Fed Rate Loan, and (ii) for each day in such period thereafter,
the rate per annum which is the average of the rates on the offered side of the
Federal funds market quoted by three interbank Federal funds brokers selected by
the Administrative Agent at approximately 1:00 p.m., New York City time, on such
date for dollar deposits in immediately available funds, for a period and in an
amount comparable to the principal amount of such Fed Rate Loan; in the case of
both clauses (i) and (ii) above, as determined by the Administrative Agent and
rounded upwards, if necessary, to the nearest 1/100 of 1%.

 

“Fair Market Value”: with respect to any asset or property, the price that would
be negotiated in an arm’s-length transaction between a willing seller and a
willing and able buyer, neither of whom is under undue pressure or compulsion to
complete the transaction.

 

“Fed Rate Loans”: Loans the rate of interest applicable to which is based upon
the Fed Rate.

 

“FOCUS Report”: a Financial and Operational Combined Uniform Single Report
required to be filed on a quarterly basis with the SEC and the NASD or the
Exchange, as applicable, or any report which is required in lieu of such report,
or any equivalent reporting statement required by the applicable regulatory
agency for any Designated Subsidiary.

 

“GAAP”: generally accepted accounting principles in the United States, applied
on a consistent basis.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary

 

8



--------------------------------------------------------------------------------

obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include assurances given in the ordinary course of business for the payment
of obligations of customers or suppliers of the Company or any Subsidiary,
customary indemnifications, representations and warranties made in connection
with purchases, sales or leasing of property or assets or issuances of
securities, endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith.

 

“Holdings”: Lazard Ltd.

 

“Holdings Capital Stock”: the Class A common stock, par value $.01 per share, of
Holdings.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all “mandatory” convertible or
exchangeable indebtedness of such Person and all “mandatory” redeemable
preferred Capital Stock of such Person, (h) the amount then outstanding under
any Receivables Financing, (i) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (h) above,
and (j) all obligations of the kind referred to in clauses (a) through (i) above

 

9



--------------------------------------------------------------------------------

secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding anything to the contrary herein, Indebtedness shall exclude, (a)
100% of the Equity Security Units issued in connection with the IPO and (b) 80%
of other “mandatory” convertible or exchangeable Indebtedness issued other than
in connection with the IPO, in each case, prior to the remarketing period for
such Indebtedness. After the remarketing period, Indebtedness shall include (x)
the principal amount of any remarketed Indebtedness relating to such Equity
Security Units or other “mandatory” convertible or exchangeable Indebtedness
less (y) any Cash and Cash Equivalents of the Company and its Subsidiaries to
the extent such Cash and Cash Equivalents are greater than $50,000,000.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Installment Notes”: Indebtedness issued by the Company or any Subsidiary to
facilitate the deferral by clients of capital gains which result from securities
transactions.

 

“Interest Payment Date”: (a) as to any Fed Rate Loan, the last day of each
March, June, September and December while such Loan is outstanding and (b) as to
any Eurodollar Loan having an Interest Period of three months or less, the last
day of such Interest Period, and (c) as to any Eurodollar Loan having an
Interest Period longer than three months each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period.

 

“Interest Period”: with respect to any Eurodollar Loan:

 

(1) initially, the period commencing on the Borrowing Date or date of conversion
pursuant to subsection 2.7, as the case may be, with respect to such Eurodollar
Loan and ending one, two, three or six (or, if available to all relevant Banks,
nine or twelve) months thereafter, as selected by the Company in its notice of
borrowing pursuant to subsection 2.6 or notice of conversion pursuant to
subsection 2.7, as the case may be, given with respect thereto; and

 

(2) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or, if available to all relevant Banks, nine or twelve) months thereafter,
as selected by the Company by irrevocable notice to the Administrative

 

10



--------------------------------------------------------------------------------

Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(i) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date;

 

(iii) any Interest Period pertaining to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and

 

(iv) the Company shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Intesa Notes”: that certain 3.0% subordinated promissory note, dated June 10,
2003, in the principal amount of $50,000,000, issued by Lazard & Co. S.r.l in
favor of Banca Intesa S.p.A. and that certain subordinated convertible
promissory note, dated March 26, 2003, in the principal amount of $150,000,000,
issued by Lazard Funding Limited LLC in favor of Banca Intesa S.p.A.

 

“Intesa Strategic Alliance”: that certain strategic alliance entered into
between the Company and Banca Intesa S.p.A. in September 2002, pursuant to which
Banca Intesa S.p.A. acquired a 40% interest in Lazard & Co. S.r.l.

 

“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes debentures or other debt securities of, or any assets constituting a
business unit of, or any other investment in, any Person.

 

“Investment Grade”: a rating of the Company’s senior unsecured non-credit
enhanced indebtedness for borrowed money, in the case of S&P of BBB- or higher
and in the case of Moody’s of Baa3 or higher; provided, that in each case if the
Company shall have no senior unsecured non-credit enhanced indebtedness for
borrowed money, the Company’s corporate credit rating shall be used; provided
further that if at any time Moody’s or S&P, or both, shall not maintain a rating
for the Company’s senior unsecured non-credit enhanced indebtedness for borrowed
money, or shall not maintain a corporate credit rating for the Company, as the
case may be, the Required Lenders and the

 

11



--------------------------------------------------------------------------------

Company may agree to determine the ratings using the corresponding ratings level
of one or more Nationally Recognized Statistical Rating Organizations (as
defined in Rule 436 under the Securities Act of 1933).

 

“IPO”: the initial public offering by Lazard Ltd. of its common shares, as
further described in the S-1.

 

“Joint Lead Arrangers”: J.P. Morgan Securities, Inc. and Citigroup Global
Markets Inc.

 

“LAZ-MD Holdings”: LAZ-MD Holdings LLC, a Delaware limited liability company.

 

“LFNY”: Lazard Frères & Co. LLC, a New York limited liability company.

 

“LFNY Credit Agreement”: the collective reference to the Subordinated Revolving
Credit Agreements dated May, 2005 among Lazard Frères & Co. LLC and the Banks
pursuant to which Lazard Frères & Co. LLC may borrow up to $25,000,000 on a
revolving basis, as the same may be amended, supplemented or modified from time
to time, together with any intercreditor agreement entered into in connection
with such Credit Agreements.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, attachment lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction in respect of
any of the foregoing).

 

“Loan”: each loan made to the Company pursuant to subsection 2.1.

 

“Loans”: the collective reference to the Loans.

 

“London Lease Commitment”: as to the Company, its liability for certain
operating lease commitments related to its office facilities in London with no
assured substantive future use or benefit to the Company.

 

“Long Term Indebtedness”: at any date of determination, Indebtedness (including
Capital Lease Obligations) of the Company maturing after twelve months from such
date.

 

“Long Term Investments”: Investments of the Company other than those Investments
which are listed on a national exchange and for which there is an active quoted
price.

 

“Managing Directors”: the collective reference to each of the managing directors
of Holdings, the Company, LFCM Holdings LLC or any of their respective
controlled

 

12



--------------------------------------------------------------------------------

affiliates who holds, directly or indirectly, an equity interest of Holdings or
securities convertible or exchangeable into equity interests of Holdings
(including without limitation Exchangeable Interests, restricted stock,
restricted stock units or other issuances under Holdings’ equity incentive plan)
and each trust, estate planning vehicle or other entity that holds or shall be
transferred any such interest for tax or estate planning purposes.

 

“Margin Stock”: as defined in Regulation U of the Board of Governors as in
effect from time to time.

 

“Master Separation Agreement”: means the Master Separation Agreement, dated as
of the date hereof, by and among Holdings, LAZ-MD Holdings, the Company and LFCM
Holdings LLC, as amended from time to time.

 

“Material Adverse Effect”: a material adverse effect on the business, property,
financial condition or results of operations of the Company and its Subsidiaries
taken as a whole.

 

“Maturity Date”: the date which is the fifth anniversary of the Effective Date.

 

“Members’ Equity”: ownership equity of the Company represented by common
members’ interests.

 

“Minority Interests”: the collective reference to any capital contributions made
by a third party to the Company and any profit participation interests and the
equity units of Lazard Asset Management LLC issued pursuant to the Lazard Asset
Management LLC Limited Liability Company Agreement.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“NASD”: the National Association of Securities Dealers, Inc., or any other
self-regulatory body which succeeds to the functions of the National Association
of Securities Dealers, Inc.

 

“Net Capital”: as defined in Rule 15c3-1, including the appendices thereto, as
promulgated by the SEC under the Act (17 CFR 240.15c3-1), as such rule may be
amended from time to time, or any rule or regulation of the SEC which replaces
Rule 15c3-1.

 

“Net Proceeds”: in the case of cash proceeds received (a) in connection with any
Designated Asset Sale constituting a sale, transfer or other disposition of
Capital Stock, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as

 

13



--------------------------------------------------------------------------------

and when received), net of the sum of (i) attorneys’ fees, accountants’ fees,
investment banking fees and other customary fees and expenses actually incurred
in connection therewith, (ii) taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iii) the amount of all payments
required to be made by the Company and the applicable Subsidiary to repay
Indebtedness secured by assets transferred in connection with such sale,
transfer or disposition, and (iv) the amount of any payments that the Company
estimates in good faith will be required to be made in respect of contingent
liabilities directly attributable to such event and set forth in a notice
delivered to the Administrative Agent (provided that the Company will evaluate
in good faith not less often than quarterly any estimate resulting in a
reduction of Net Proceeds under this clause (iv) and will promptly notify the
Administrative Agent if the estimated amount of such payments in respect of any
contingent liability shall be reduced, and the Company and any such Subsidiary
shall be deemed to have received Net Cash Proceeds equal to the amount of any
such reduction), and (b) in connection with any issuance of any Capital Stock
constituting a Designated Asset Sale, the cash proceeds received from such
issuance, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts, taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and commissions and other customary
fees and expenses actually incurred therewith.

 

In the case of non-cash proceeds received in connection with any Designated
Asset Sale, the Net Proceeds shall be deemed to be the book value of the portion
of the property giving rise thereto as reflected in the financial statements
most recently delivered pursuant to Section 6.1 or, if not reflected therein, as
reflected in the financial statements of the relevant entity, in each case as
demonstrated in reasonable detail and certified to the Administrative Agent by a
Responsible Officer.

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

“Non-U.S. Lender”: as defined in Section 2.17(d).

 

“Note”: as defined in subsection 2.2; collectively, the “Notes”.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other monetary obligations and liabilities of the Company to
the Administrative Agent or to any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under or in connection with, this Agreement, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Bank that are required to be paid by the Company
pursuant hereto) or otherwise.

 

14



--------------------------------------------------------------------------------

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Paris House”: the business operations of the Company headquartered in Paris.

 

“Paris Lease”: the sale and lease-back of the real properties located at 121
Boulevard Haussmann, 75008, Paris, 119 Boulevard Haussmann, 75008, Paris, and 10
Avenue Percier, 75008, Paris.

 

“Paris Profit Sharing Plan”: that certain Accord de participation de groupe
initially dated March 21, 1996 among Lazard Frères SAS and its employees, Lazard
Frères Gestion SAS and its employees, Maison Lazard SAS, Lazard Frères Banque
and its employees and Fonds Partenaires Gestion and its employees.

 

“Participant”: as defined in Section 12.7.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Receivables Financings”: any Receivables Financing of a Receivables
Subsidiary that meets the following conditions:

 

(a) senior management or the Board of Directors of the Company shall have
determined in good faith that such Permitted Receivables Financing (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Company and the Receivables
Subsidiary;

 

(b) all sales of accounts receivable and related assets to the Receivables
Subsidiary (or valid capital contributions made to the Receivables Subsidiary)
are made at Fair Market Value (as determined in good faith by senior management
or the Board of Directors of the Company; and

 

(c) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by senior management
or the Board of Directors of the Company).

 

“Permitted Refinancing Indebtedness”: any Indebtedness issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) the average life to maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the
remaining

 

15



--------------------------------------------------------------------------------

average life to maturity of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced and (d) no Permitted Refinancing Indebtedness
shall have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, unless the incurrence of such Indebtedness,
guarantees or security is permitted by a separate provision of this Agreement.

 

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

“Plan”: at any particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Grid”: the table set forth below.

 

     Applicable Margin


--------------------------------------------------------------------------------

   Commitment
Fee


--------------------------------------------------------------------------------

Rating Agencies Rating Lazard Group LLC Investment Grade

--------------------------------------------------------------------------------

   Eurodollar
Loans


--------------------------------------------------------------------------------

   Federal Funds
Rate Loans


--------------------------------------------------------------------------------

  

Both S&P and Moody’s

   125 bps    125 bps    25 bps

Either S&P or Moody’s

   150 bps    150 bps    30 bps

Neither S&P nor Moody’s

   200 bps    200 bps    37.5 bps

 

For the purposes of the Pricing Grid, the Company shall provide prompt written
notice to the Administrative Agent of any change in being rated Investment Grade
by either Moody’s or S&P (or, if applicable, such other rating agency determined
in accordance with the definition of “Investment Grade”). The Applicable Margin
resulting from changes in the ratings of the Company shall be effective on the
date (the “Adjustment Date”) that is three Business Days after the date of such
change in being rated Investment Grade and shall remain in effect until the next
change to be effected pursuant to this paragraph.

 

“Pro Forma Balance Sheet”: as defined in Section 4.1a.

 

16



--------------------------------------------------------------------------------

“Recapitalization”: the separation by the Company of its business and operations
into two separate entities and the related recapitalization of the Company
through certain financing transactions, the redemption of certain interests in
the Company, and related transactions including the IPO, to be consummated on
the date hereof, in each case, as more fully described in the S-1.

 

“Receivables Financing”: any transaction or series of transactions that may be
entered into by the Company or any of its Subsidiaries pursuant to which the
Company or any of its Subsidiaries may (a) sell, convey or otherwise transfer to
a Receivables Subsidiary or (b) grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Company (or
another Person formed for the purposes of engaging in a Permitted Receivables
Financing with the Company in which the Company or any Subsidiary of the Company
makes an investment and to which the Company or any Subsidiary of the Company
transfers accounts receivable and related assets) which engages in no activities
other than in connection with the financing of accounts receivable of the
Company and its Subsidiaries, all proceeds thereof and all rights (contractual
or other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the Chief Financial Officer of the Company (as provided below) as a Receivables
Subsidiary and:

 

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Company or any other Subsidiary of
the Company, (ii) is recourse to or obligates the Company or any other
Subsidiary of the Company in any way or (iii) subjects any property or asset of
the Company or any other Subsidiary of the Company, directly or indirectly,
contingently or otherwise, to the satisfaction thereof;

 

(b) with which neither the Company nor any other Subsidiary of the Company has
any material contract, agreement, arrangement or understanding other than on
terms which the Company reasonably believes to be, on the whole, no less
favorable to the Company or such Subsidiary than those that might be obtained at
the time from Persons that are not Affiliates of the Company; and

 

(c) to which neither the Company nor any other Subsidiary of the Company has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

Any such designation by the Chief Financial Officer of the Company shall be
evidenced to the Administrative Agent by delivery to the Administrative Agent a
certified

 

17



--------------------------------------------------------------------------------

copy of the resolution of the Board of Directors of the Company giving effect to
such designation and a certificate of a Responsible Officer certifying that such
designation complied with the foregoing conditions.

 

“Register”: as defined in Section 12.7.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the Commitments then in effect and (b) the sum of the aggregate unpaid principal
amount of the Loans then outstanding.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by–laws or partnership agreement or other organizational or governing documents
of such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Company, but in any event, with respect to financial matters, the
chief financial officer of the Company.

 

“Restricted Payments”: as defined in Section 7.8.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“S-1”: the Registration Statement filed by Holdings on Form S-1 with the SEC, as
amended from time to time.

 

“SEC”: the Securities and Exchange Commission, or such other regulatory body
which succeeds to the functions of the Securities and Exchange Commission.

 

“Senior Note Indentures”: the Indenture pursuant to which the Company issued
$550,000,000 of senior notes and the Indenture pursuant to which the Company
issued $437,500,000 of senior notes, together with all instruments and other
agreements entered into by the Company in connection therewith.

 

“Senior Notes”: the senior notes of the Company issued pursuant to the Senior
Note Indentures together with the Equity Security Units.

 

18



--------------------------------------------------------------------------------

“Significant Subsidiary”: any Subsidiary that would be a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC as of the date hereof, but excluding Lazard Group Finance
LLC and Lazard Funding Limited LLC.

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA but which
is not a Multiemployer Plan.

 

“Specified Non-Recourse Indebtedness”: at any time, Indebtedness of the Company
or any Subsidiary secured by real property, leasehold improvements and equipment
of the Company or any Subsidiary to the extent that the terms of such
Indebtedness provide that at such time recourse for repayment thereof and
payment of any other obligation in respect thereof is only to such assets and is
not a general obligation of the Company or any of its Subsidiaries
(notwithstanding that such terms provide that such Indebtedness may become
Specified Recourse Indebtedness upon the occurrence of certain events after such
time).

 

“Specified Recourse Indebtedness”: at any time, Indebtedness of the Company or
any Subsidiary secured by leasehold improvements and equipment of the Company or
any Subsidiary to the extent that the terms of such Indebtedness provide that at
such time recourse for repayment thereof and payment of any other obligation in
respect thereof is a general obligation of the Company or any of its
Subsidiaries.

 

“Street Loans”: short term borrowings made by the Company for the purpose of
purchasing or carrying securities for the Company, or for customers of the
Company.

 

“Subordinated Indebtedness”: Indebtedness of the Company that is subordinated in
right of payment to the Obligations, provided that, to the extent incurred after
the Effective Date, such Indebtedness has (a) no maturity, amortization,
mandatory redemption or repurchase option or sinking fund payment prior to the
date that is six months after the Maturity Date and (b) customary subordination
provisions as shall be reasonably satisfactory to the Administrative Agent.

 

“Subsidiary”: as to any Person, (a) a corporation, limited liability company or
other similar business entity of which shares of stock or other equity interests
having ordinary voting power (other than stock or other equity interests having
such power only by reason of the happening of a contingency) to elect a majority
of the Board of Directors or other managers of such corporation or entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person or (b)
any partnership of which such Person and/or one or more Subsidiaries of such
Person has, directly or indirectly, more than 50% of the interest in profits and
losses. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to,

 

19



--------------------------------------------------------------------------------

one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

 

“Trade Debt”: of a Person, at a particular date, (i) indebtedness of such Person
resulting from free credit balances and similar payables, day loans, Installment
Notes, Street Loans, and other liabilities and obligations incurred in the
ordinary course of business of such Person both as principal and as agent as an
investment banker, futures commission merchant, broker dealer or financial
services institution; and (ii) other short term indebtedness of such Person
incurred in the ordinary course of its business not material individually or in
the aggregate to such Person.

 

“Type”: as to any Loan, its nature as a Fed Rate Loan or a Eurodollar Loan.

 

“Wholly Owned Subsidiary”: of any Person, a Subsidiary of such Person 95% of the
outstanding Capital Stock or other ownership interests of which shall at the
time be owned by such Person or by one or more Wholly Owned Subsidiaries of such
Person.

 

“Working Capital”: as reflected on the balance sheet of the Company at any date
of determination, the Members’ Equity and any other Capital Stock of the Company
plus, without duplication, the sum of (a) “mandatory” convertible or
exchangeable indebtedness, (b) Long Term Indebtedness, (c) Subordinated
Indebtedness, (d) Minority Interests, (e) reserves for the London Lease
Commitment, (f) other liabilities related to retiree medical and pension
liabilities and deferred compensation relating to the Company’s statutory profit
sharing plan in its Paris House, (g) deferred income related to the Intesa
Strategic Alliance or similar arrangements that may be entered into in the
future, (h) deferred income tax liabilities, (i) valuations attributable to any
Swap Agreement and (j) issuances of preferred stock after the Effective Date to
the extent not included in Members’ Equity (provided that there shall be
excluded from each of clauses (a) through (j) any obligations maturing within
twelve months of such date), less, without duplication, the sum of (i) Long Term
Investments, (ii) intangibles (including, but not limited to, goodwill), (iii)
deferred financing costs, (iv) property, plant, equipment and leasehold
improvements, (v) amounts related to deferred income tax assets, (vi) any assets
related to bonuses, pension and other post-retirement benefit obligations, (vii)
valuations attributable to any Swap Agreement, (viii) any advances or
prepayments and (ix) any assets that will not convert into cash within twelve
months of such date (provided that the deductions in clauses (i) through (ix)
shall be reduced by any reserves or accumulated amortization or accumulated
depreciation for such items).

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or any certificate or other document made or delivered pursuant hereto.

 

(a) As used herein and in the Notes, unless otherwise specified, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance

 

20



--------------------------------------------------------------------------------

with GAAP as in effect from time to time; provided that, if the Company notifies
the Administrative Agent that the Company wishes to amend any provision hereof,
including, without limitation, any covenant in Article VI, to eliminate the
effect of any change in generally accepted accounting principles adopted after
the Effective Date on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend any such
provision for such purpose), then the Company’s compliance with such provision
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such provision is amended in a manner satisfactory to the Company and the
Required Lenders.

 

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section, subsection, schedule and
exhibit references are to this Agreement unless otherwise specified.

 

SECTION 2. AMOUNT AND TERMS OF LOAN COMMITMENTS

 

2.1 Loans. (a) Subject to the terms and conditions hereof, each Bank severally
agrees to make revolving credit loans (individually, a “Loan”; collectively, the
“Loans”) to the Company from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed the amount
set opposite such Bank’s name on Schedule 2.1 hereto, as such amount may be
reduced as provided herein. During the Commitment Period, the Company may use
the Commitments by borrowing, prepaying the Loans in whole or in part subject to
subsection 2.9, and reborrowing, all in accordance with the terms and conditions
hereof.

 

(b) The Loans may from time to time be (i) Eurodollar Loans, (ii) Fed Rate Loans
or (iii) a combination thereof, as determined by the Company and notified to the
Administrative Agent in accordance with subsections 2.6 and 2.7, provided that
no Loan shall be continued as or converted into a Eurodollar Loan after the day
that is one month prior to the Maturity Date.

 

2.2 Notes. Each Bank may request that the Loans made by such Bank pursuant
hereto shall be evidenced by a promissory note of the Company, substantially in
the form of Exhibit A hereto, with appropriate insertions as to date and
principal amount (individually a “Note”; collectively, the “Notes”), payable to
the order of such Bank and evidencing the obligation of the Company to pay the
aggregate unpaid principal amount of all Loans made by such Bank hereunder, with
interest thereon as prescribed in subsection 2.3. Each Bank is hereby authorized
to record the date and amount of each Loan made by such Bank, and the date and
amount of each payment or prepayment of principal thereof on the schedule
annexed to and constituting a part of its Note, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided, however, that any error or omission in making any such recordation
shall not affect the obligations of the Company hereunder or under any Note.
Each Note shall (x) be dated the date of the initial Loans hereunder, (y) be
stated to mature on the last day of the Commitment Period and (z) bear interest
on the unpaid principal amount thereof from time to time outstanding at the
rates set forth in subsection 2.3.

 

21



--------------------------------------------------------------------------------

2.3 Interest Rates and Interest Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each Fed Rate Loan shall bear interest for each day at a rate per annum
equal to the Fed Rate determined for such day plus the Applicable Margin.

 

(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this subsection shall be
payable from time to time on demand.

 

(d) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
then such overdue principal amount shall bear interest at a rate per annum which
is 2% above the rate which would otherwise be applicable pursuant to subsection
2.3(a) or 2.3(b), as the case may be, and (ii) if all or a portion of any
interest payable on any Loan or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is 2% above the rate then applicable to Fed Rate Loans, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

2.4 Fees. The Company agrees to pay to the Administrative Agent for the account
of each Bank a commitment fee computed at the Commitment Fee Rate on the average
daily amount of the undrawn Commitment of such Bank during the period for which
payment is made, the accrued and unpaid portion of such fee to be payable in
arrears on the last day of March, June, September and December of each year
(commencing on the first such date to occur after the Effective Date) and on the
Maturity Date. The Administrative Agent shall promptly distribute to each Bank
its pro rata share of each payment of such fees.

 

2.5 Computation of Interest and Fees. (a) Interest and fees shall be computed on
the basis of (i) a 360 day year for actual days elapsed for Eurodollar Loans and
(ii) a 365 day or 366 day, as the case may be, year for actual days elapsed for
Fed Rate Loans and for fees under this Agreement. The Administrative Agent shall
as soon as practicable notify the Company and the Banks of each determination of
a Eurodollar Rate or of a Fed Rate. Any change in the interest rate on a Loan
resulting from a change in the Fed Rate shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Banks of such effective date and the amount of each such change in interest
rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Banks in the absence of manifest error. The Administrative Agent
shall, at the request of the Company, deliver to the Company a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to subsection 2.3(a) or 2.3(b), as the case may be.

 

22



--------------------------------------------------------------------------------

2.6 Procedure for Borrowing. The Company may borrow Loans under the Commitments
during the Commitment Period on any Business Day, provided that the Company
shall give the Banks irrevocable notice (which notice must be received by the
Administrative Agent prior to 3:00 P.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Loans are to be initially Eurodollar Loans or (b) one Business Day prior to the
requested Borrowing Date, otherwise), specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be of
Eurodollar Loans, Fed Rate Loans or a combination thereof and (iv) if the
borrowing is to be entirely or partly of Eurodollar Loans, the amount of such
Type of Loan and the length of the initial Interest Periods therefor. Each
borrowing of Loans pursuant to the Commitments shall be in an aggregate
principal amount equal to the lesser of (i) $5,000,000 or a whole multiple
thereof, and (ii) the Available Commitments. Each Bank will make available to
the Company at the office of the Administrative Agent specified in subsection
12.2, prior to 12:00 noon (New York City time) on the requested Borrowing Date,
or as soon as practicable thereafter, an amount in immediately available funds
equal to the amount of the Loan to be made by such Bank.

 

2.7 Conversion and Continuation Options. (a) The Company may elect from time to
time to convert Eurodollar Loans to Fed Rate Loans, by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Company may elect from
time to time to convert Fed Rate Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election. Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period or Interest Periods therefor. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Bank thereof. All or any part of outstanding Eurodollar Loans and Fed Rate Loans
may be converted as provided herein, provided that (i) no Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Banks have determined that such a
conversion is not appropriate and (ii) no Loan may be converted into a
Eurodollar Loan after the date that is one month prior to the Maturity Date.

 

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company giving notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Banks have determined that
such a continuation is not appropriate or (ii) after the date that is one month
prior to the Maturity Date and provided, further, that if the Company shall fail
to give such notice or if such continuation is not permitted such Loans shall be
automatically converted to Fed Rate Loans on the last day of such then expiring
Interest Period.

 

2.8 Termination or Reduction of Commitments. The Company shall have the right,
upon not less than three Business Days’ notice to the Banks, to terminate the
Commitments or, from time to time, reduce the amount of the Commitments;
provided that, subject to clause (ii) of the proviso in subsection 2.9, (x) any
such reduction shall be accompanied by prepayment of the Loans to the extent, if
any, that the amount of the Loans then outstanding exceeds the

 

23



--------------------------------------------------------------------------------

amount of the Commitments as then reduced, (y) any such termination of the
Commitments shall be accompanied by prepayment in full of the Loans then
outstanding, together with accrued interest thereon to the date of such
prepayment, and the payment of any unpaid commitment fee then accrued hereunder
and other amounts, if any, payable by the Company hereunder and (z) any such
reduction or prepayment shall be accompanied by payment of the costs arising
therefrom pursuant to subsection 2.12. Any such reduction shall be in an amount
of $5,000,000, or greater integral multiple of $5,000,000, and shall reduce
permanently the amount of the Commitments then in effect.

 

2.9 Optional Prepayments of Loans. (a) The Company may, at any time, on the last
day of any Interest Period with respect thereto, in the case of Eurodollar Loans
(or on any other day if such prepayment is accompanied by payment of the costs
arising therefrom pursuant to subsection 2.12), and from time to time, in the
case of Fed Rate Loans, and upon three Business Days’ irrevocable notice, in the
case of Eurodollar Loans, and upon one Business Day’s notice, in case of Fed
Rate Loans, to the Administrative Agent, prepay the Loans on the date specified
in such notice, in whole or in part, with accrued interest to the date of such
prepayment on the amount prepaid; provided, however, that each partial
prepayment of Loans shall be in a principal amount of $5,000,000 or a larger
integral multiple of $1,000,000.

 

(b) Upon receipt of a notice of prepayment of Loans pursuant to subsection
2.9(a), the Administrative Agent shall promptly notify each Bank of the contents
thereof and of such Bank’s ratable share of such prepayment.

 

2.10 Pro Rata Treatment and Payments. (a) Each borrowing of Loans by the Company
from the Banks, each payment (including each prepayment) by the Company on
account of principal of and interest on the Loans and any reduction of the
Commitments of the Banks hereunder shall be made pro rata according to the
respective Commitment Percentages of the Banks. All payments (including
prepayments) to be made by the Company in respect of the Loans on account of
principal, interest and fees shall be made without set–off or counterclaim and
shall be made directly to the office of the Administrative Agent specified in
subsection 12.2, in lawful money of the United States of America and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Banks entitled thereto promptly upon receipt in like funds as
received by the Administrative Agent. If any payment hereunder becomes due and
payable on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.

 

(b) Each Bank shall apply the amount of each payment (including each prepayment)
made by the Company on account of principal of the Loans to the payment of the
then outstanding principal amounts of Loans, in such amounts and in such order
as the Company shall direct by notice to such Bank (or, in the case of a
prepayment pursuant to subsection 2.9, as the Company shall direct in its notice
of prepayment), provided that if the Company shall fail to give any such notice,
each Bank shall apply the amount received to the payment of the then outstanding
Loans pro rata according to the respective outstanding principal amounts of such
Loans.

 

24



--------------------------------------------------------------------------------

2.11 Non-Receipt of Funds by the Administrative Agent. (a) Unless the
Administrative Agent shall have been notified by the Company prior to the date
on which any payment in respect of a Loan is due from it hereunder (which notice
shall be effective upon receipt) that the Company does not intend to make such
payment, the Administrative Agent may assume that the Company has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to each Bank on such
payment date an amount equal to the portion of such assumed payment to which
such Bank is entitled hereunder, and if the Company has not in fact made such
payment to the Administrative Agent, such Bank shall, on demand, repay to the
Administrative Agent the amount made available to such Bank together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to such Bank and ending on (but excluding) the
date such Bank repays such amount to the Administrative Agent, at a rate per
annum equal to the Administrative Agent’s cost of obtaining overnight funds in
the federal funds market in New York on each such day.

 

(b) A certificate of the Administrative Agent submitted to any Bank with respect
to any amount owing under the foregoing paragraph (a) shall be prima facie
evidence of the facts stated therein.

 

2.12 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by the Company in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Company has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Company in making any prepayment of or conversion from a
Eurodollar Loan after the Company has given a notice thereof in accordance with
the provisions of subsection 2.9 or (c) the making of a prepayment of Eurodollar
Loans on a day which is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest which would have accrued on the amount so prepaid,
or not so borrowed, prepaid, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, prepay, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein over (ii) the amount of interest (as reasonably
determined by such Bank) which would have accrued to such Bank on such amount by
redeploying such amount for a comparable period. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.13 Capital Adequacy. In the event that any of the Banks shall have determined
that the adoption after the date hereof of any law, rule or regulation regarding
capital adequacy, or any change after the date hereof therein or in the
interpretation or application thereof or compliance by such Bank with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority, does or shall have the
effect of reducing the rate of return on such Bank’s capital as a consequence of
its obligations hereunder to a level below that which such Bank could have
achieved but for such adoption, change or compliance (taking into consideration
such Bank’s policies with respect to capital adequacy) by an amount deemed by
such Bank to be material, then after submission by

 

25



--------------------------------------------------------------------------------

such Bank to the Company of a written request therefor, the amount of interest
payable by the Company to such Bank on each Interest Payment Date shall be
increased by such amount (as determined in good faith by such Bank in accordance
with its practice applicable generally to similarly situated borrowers) as will
compensate such Bank for the portion of such reduction allocable to the period
in respect of which interest is so paid on such Interest Payment Date. A
certificate as to any additional amounts payable pursuant to this subsection
2.13, together with a statement by such Bank that such amounts have been
calculated consistently with amounts calculated and claimed for in the case of
other borrowers parties to revolving credit agreements with such Bank, submitted
by such Bank, through the Administrative Agent, to the Company, shall be
conclusive evidence of the facts stated therein.

 

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period the
Administrative Agent shall give telecopy notice thereof to the Company and the
Banks as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as Fed Rate Loans, (y) any Loans that were to have been converted
on the first day of such Interest Period to Eurodollar Loans shall be converted
to or continued as Fed Rate Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the first day of such Interest Period, to Fed Rate Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Company have
the right to convert Loans to Eurodollar Loans.

 

2.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Bank to make or maintain Eurodollar Loans
as contemplated by this Agreement, then, such Bank shall give written notice
thereof to the Company and to the Administrative Agent and (a) the commitment of
such Bank hereunder to make Eurodollar Loans, continue Eurodollar Loans as such
and convert Fed Rate Loans to Eurodollar Loans shall forthwith be suspended for
the duration of such unlawfulness and (b) the Bank and the Company shall
promptly enter into negotiations in good faith to agree to a solution to such
illegality, limitation or impracticability; provided however, that if such an
agreement has not been reached by the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law, such Bank’s Loans then outstanding as Eurodollar Loans, if any,
shall be converted automatically to Fed Rate Loans. If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Company shall pay to such Bank such
amounts, if any, as may be required pursuant to subsection 2.12. Each Bank that
has delivered a notice pursuant to this Section, if the circumstances giving
rise to such notice cease to exist, shall notify the Company thereof as soon as
practicable.

 

2.16 Requirements of Law. (a) If the adoption of or any change in any
requirement of law or in the interpretation or application thereof or compliance
by any Bank with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(1) shall subject any Bank to any tax of any kind whatsoever with respect to
this Agreement, any Note or any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Bank in respect thereof (except for Non-Excluded
Taxes covered by Section 2.17 and changes in the rate of tax on the overall net
income of such Bank);

 

26



--------------------------------------------------------------------------------

(2) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(3) shall impose on such Bank any other condition;

 

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the amount of interest
payable by the Company to such Bank on the Interest Payment Date in respect of
each Interest Period shall be increased by such amount (as determined in good
faith by such Bank in accordance with its practice applicable generally to
similarly situated borrowers) as will compensate such Bank for such increased
cost or reduced amount receivable allocable to such Interest Period.
Notwithstanding the foregoing, the Company shall have no obligation to pay any
additional amounts with respect to such increased costs to the extent such
increased costs are attributable to (i) the determination by the Internal
Revenue Service that a Bank is a conduit entity participating in a conduit
financing arrangement as defined under Section 7701(l) of the Code and the
regulations thereunder (a “Conduit Financing Arrangement”), and the Company was
not a participant to such arrangement (other than solely as borrower under this
Agreement) or (ii) a change in the applicable lending office of a Bank. Each
Bank represents that it is not participating in a Conduit Financing Arrangement.
Any Bank claiming additional amounts pursuant to this subsection 2.16 shall use
its reasonable efforts (consistent with internal policy and applicable legal and
regulatory restrictions) to take such action, as requested by the Company in
writing, if the taking of such action would avoid the need for or reduce the
amount of any such additional amounts and would not, in the judgment of such
Bank, be adverse to the affected Loans or to such Bank.

 

If any Bank becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify the Company (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
A certificate as to any additional amounts payable pursuant to this subsection
submitted by such Bank to the Company (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. The agreements in this
subsection shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

No Bank shall be entitled to any compensation under this Section 2.16 for any
costs incurred or reduction suffered with respect to any date unless such Bank
shall have notified the Company that it will demand compensation for such costs
or reductions under paragraph (b) above not more than 60 days after the later of
(i) such date and (ii) the date on which such Bank shall have become aware of
such costs or reductions.

 

27



--------------------------------------------------------------------------------

2.17 Taxes. (a) All payments made by the Company under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Bank as a result of a present or former
connection between the Administrative Agent or such Bank and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Bank hereunder, the amounts so payable to the Administrative Agent or such
Bank shall be increased to the extent necessary to yield to the Administrative
Agent or such Bank (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Company shall
not be required to increase any such amounts payable to any Bank with respect to
any Non-Excluded Taxes (i) that are attributable to such Bank’s failure to
comply with the requirements of paragraph (d) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Bank at the
time such Bank becomes a party to this Agreement, except to the extent that such
Bank’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Company with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 

(b) In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company,
as promptly as possible after the payment of such Non-Excluded or Other Taxes,
the Company shall send to the Administrative Agent for its own account or for
the account of the relevant Bank, as the case may be, proof of payment thereof.
If the Company fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority, the Company shall indemnify the Administrative
Agent and the Banks for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Bank as a result of any such
failure.

 

(d) Each Bank (or Transferee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Company and
the Administrative Agent (or, in the case of a Participant, to the Bank from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Company under this Agreement. Such forms shall be delivered
by each Non-U.S. Lender on

 

28



--------------------------------------------------------------------------------

or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Company at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Company (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver, in which case such Non-U.S.
Lender shall not be entitled to an exemption from such U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”.

 

(e) If the Administrative Agent or any Bank determines, in its sole discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, and/or additional amounts paid, by the Company under this Section 2.17
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Company, upon the written request of the Administrative Agent or such Bank,
agrees to repay the amount paid over to the Company (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Bank in the event the Administrative Agent or such
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Administrative Agent or any Bank
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Company or any other Person.

 

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.18 Commitment Reductions and Mandatory Prepayments. If on any date the Company
or any of its Subsidiaries shall receive Net Proceeds from a Designated Asset
Sale and if, after such Designated Asset Sale, the Company or any of its
Subsidiaries owns less than 65% of the Capital Stock of the Designated
Subsidiary subject to such Designated Asset Sale, the Commitments shall be
permanently reduced by an amount equal to 100% of the value of such Net Proceeds
(the “Disposition Amount”); provided that, if immediately prior to giving effect
to such Designated Asset Sale, the Company and its Subsidiaries own in excess of
65% of the Capital Stock of the Designated Subsidiary that is subject to such
Designated Asset Sale, the “Disposition Amount” shall be limited to the portion
of the Net Proceeds attributable to the percentage of the Capital Stock of such
Designated Subsidiary sold, transferred, otherwise disposed of or issued, that
is equal to the difference between 65% and the percentage of the Capital Stock
of such Designated Subsidiary owned by the Company and its Subsidiaries after
giving effect to such Designated Asset Sale. Any such reduction shall be
accompanied by (x) a prepayment of the Loans to the extent, if any, that the
amount of the Commitments then reduced and (y) payment of the costs arising
therefrom pursuant to Section 2.12.

 

29



--------------------------------------------------------------------------------

SECTION 3. RESERVED

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Banks to enter into this Agreement and to make the Loans
herein provided for, the Company hereby represents and warrants to the Banks and
the Administrative Agent that:

 

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Company and its consolidated Subsidiaries as at December 31, 2004
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Bank (by inclusion in the S-1), has been
prepared giving effect (as if such events had occurred on such date) to (i) the
consummation of the IPO and the Recapitalization, (ii) the Loans to be made and
the Senior Notes to be issued on the Effective Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Company as of the date of delivery thereof, and
presents fairly, subject to certain immaterial adjustments in the capital
structure, on a pro forma basis the estimated financial position of Company and
its consolidated Subsidiaries as at December 31, 2004 assuming that the events
specified in the preceding sentence had actually occurred at such date.

 

(b) The audited consolidated balance sheets of the Company and its consolidated
Subsidiaries as at December 31, 2002, December 31, 2003 and December 31, 2004,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly the consolidated
financial condition of the Company and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Neither the Company
nor any of its Subsidiaries has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

 

4.2 No Material Adverse Effect. Since December 31, 2004, there has been no event
or development that would reasonably be expected to have a Material Adverse
Effect or any event or development that would affect particularly the business
of the Company or any of its Subsidiaries which would be reasonably likely to
materially impair the Company’s ability to perform its obligations under this
Agreement or the Notes.

 

4.3 Existence; Compliance with Law. The Company (a) is a limited liability
company formed and validly existing under the Limited Liability Company Law of
the State of Delaware, or, if at any time after the Effective Date the Company
has changed its form of business organization to a corporate or partnership
form, is, on any date on or after the effectiveness of such change upon which
this representation is made or deemed made, duly

 

30



--------------------------------------------------------------------------------

organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority
under such law to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except where the failure to so
qualify would not reasonably be expected, in the aggregate, to have a Material
Adverse Effect. Each of the Company’s Significant Subsidiaries (x) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (y) has the requisite power and authority to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged and (z) is duly qualified
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification except where the failure to so qualify would not reasonably be
expected, in the aggregate, to have a Material Adverse Effect. Each of the
Company and its Significant Subsidiaries is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith would not, in
the aggregate, have a material adverse effect on the business, property,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, and would not materially adversely affect the
ability of the Company to perform its obligations under this Agreement and the
Notes.

 

4.4 Power; Authorization; Enforceable Obligations. The Company has the requisite
power and authority and the legal right to make, deliver and perform this
Agreement and the Notes and to borrow hereunder and has taken all necessary and
proper action to authorize the borrowings on the terms and conditions of this
Agreement and the Notes and to authorize the execution, delivery and performance
of this Agreement and the Notes by the Company. No consent or authorization of,
filing with or other act by or in respect of any Governmental Authority is
required in connection with the borrowings hereunder or with the execution,
delivery or performance of this Agreement or the Notes by the Company or with
the validity or enforceability of this Agreement or the Notes against the
Company. This Agreement has been duly executed and delivered on behalf of the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
On the date of the initial Loans hereunder, each Note will have been duly
executed and delivered on behalf of the Company and will constitute a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the Notes, the borrowings hereunder and the use of the proceeds thereof, will
not violate the organizational or governing documents of the Company or any of
its Significant Subsidiaries, any other material Requirement of Law or any
material Contractual Obligation of the Company

 

31



--------------------------------------------------------------------------------

or of any Significant Subsidiary, and will not result in, or require, the
creation or imposition of any Lien on any of its or their respective properties
or revenues pursuant to any Requirement of Law or Contractual Obligation.

 

4.6 No Material Litigation. Except as disclosed to the Banks prior to the
Effective Date or in the S-1, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Significant
Subsidiaries or against any of its or their respective properties or revenues
(a) with respect to this Agreement or the Notes or any of the transactions
contemplated hereby, or (b) which is reasonably likely to be adversely
determined and, if adversely determined, would reasonably be expected to have, a
Material Adverse Effect.

 

4.7 No Default. Neither the Company nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation in any respect which would
reasonably be expected to be materially adverse to the business, property,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole or which would reasonably be expected to
materially adversely affect the ability of the Company to perform its
obligations under this Agreement or the Notes. No Default or Event of Default
has occurred and is continuing.

 

4.8 Ownership of Property; Liens. Each of the Company and its Subsidiaries, if
any, has good record and marketable title in fee simple to or valid leasehold
interests in all its material real property, and good title to all its other
material property, and none of such property is subject to any Lien, except as
permitted in subsection 7.3.

 

4.9 Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Company are required to be
filed by it and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (except those taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company or any Significant Subsidiary, as the case may be, which
taxes, if not paid or adequately provided for, would reasonably be expected to
have a Material Adverse Effect); and no tax liens have been filed and, to the
knowledge of the Company, no claims are being asserted with respect to any such
taxes, fees or other charges.

 

4.10 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.

 

4.11 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, except as would
not reasonably be expected to have a

 

32



--------------------------------------------------------------------------------

Material Adverse Effect, and each Plan has complied in all material respects
with the applicable provisions of ERISA and the Code. No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by a material amount. Neither the
Company nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a material liability under ERISA, and neither the Company
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Company or any such Commonly Controlled Entity were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date on which this representation is made or deemed
made. No such Multiemployer Plan is in Reorganization or Insolvent.

 

4.12 Investment Company Act; Other Regulations. Neither the Company nor any of
its Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. Neither the Company nor any of its Subsidiaries is subject to
regulation under any Requirement of Law (other than Regulation X of the Board
and Rule 15c3-1 as promulgated by the SEC under the Act) that limits its ability
to incur Indebtedness.

 

4.13 Significant Subsidiaries. Except as disclosed to the Administrative Agent
by the Company in writing from time to time after the Effective Date, (a)
Schedule 4.13 sets forth the name and jurisdiction of incorporation of each
Significant Subsidiary and, as to each such Significant Subsidiary, the
percentage of each class of Capital Stock owned by the Company and (b) there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Company or any Significant Subsidiary, except as created by
this Agreement.

 

4.14 Accuracy of Information, etc. No statement or information contained in this
Agreement, the S-1 or any other document, certificate or statement furnished by
or on behalf of the Company to the Administrative Agent or the Banks, or any of
them, for use in connection with the transactions contemplated by this
Agreement, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the S-1, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in each case taken as a whole. The pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Company to be reasonable at the
time made, it being recognized by the Banks that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the S-1 or in
any other documents, certificates and statements furnished to the Administrative
Agent and the Banks for use in connection with the transactions contemplated
hereby.

 

33



--------------------------------------------------------------------------------

4.15 Use of Proceeds. The proceeds of the Loans shall be used by the Company for
general corporate purposes.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions of Initial Loans. The obligation of each Bank to make its initial
Loan hereunder and the effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent:

 

(a) Execution of Agreement. The Administrative Agent shall have received this
Agreement, executed by an authorized officer of each Bank party hereto and by an
authorized officer of the Company.

 

(b) Notes. The Administrative Agent shall have received a Note conforming to the
requirements hereof and executed by an authorized officer of the Company for
each Bank that has requested a Note prior to the Effective Date. The
Administrative Agent shall promptly forward any such Notes to the appropriate
Banks.

 

(c) IPO, Recapitalization, etc. (i) The IPO shall have been consummated
substantially as described in the S-1; (ii) the gross proceeds of equity issued
in connection with the IPO and Equity Security Units shall be at least
$1,200,000,000 (such proceeds to include the value of any rollover of equity by
the Company’s B1 interest holders as contemplated by the S-1); and (iii) the
Recapitalization shall have been consummated.

 

(d) Approvals. All governmental and third party approvals necessary as a
condition to the consummation of the IPO shall have been received or such
condition shall have been waived. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
law that is in effect and enjoins or otherwise prohibits the consummation of the
IPO, including the transactions contemplated hereby.

 

(e) Legal Opinion. The Administrative Agent shall have received, with a
counterpart for each bank, (i) an opinion of Wachtell, Lipton, Rosen & Katz,
special counsel to the Company, substantially in the form of Exhibit B, and (ii)
an opinion of Scott D. Hoffman, Managing Director and the General Counsel to the
Company, substantially in the form of Exhibit C, each dated the Effective Date
and addressed to the Administrative Agent and the Banks.

 

(f) Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Bank, a Closing Certificate of the Company dated the
Effective Date, substantially in the form of Exhibit D, with appropriate
insertions and attachments (including the certificate of formation and the
operating agreement of the Company) executed by an officer of the Company.

 

(g) Incumbency and Signatures. The Administrative Agent shall have received,
with a counterpart for each Bank, a certificate of an officer of the Company,
dated the Effective Date, as to the incumbency and signatures of the officers of
the

 

34



--------------------------------------------------------------------------------

Company, duly authorized to sign this Agreement, the Notes and any certificate
or other document required to be delivered pursuant thereto.

 

(h) Fees. Each Bank shall have received all fees required to be paid to such
Bank under this Agreement on or prior to the Effective Date.

 

5.2 Conditions to All Loans. The making by each Bank of any Loan hereunder (but
not the conversion or continuation of any Loan pursuant to Section 2.7) is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date:

 

(a) Representations and Warranties. The representations and warranties made by
the Company herein or which are contained in any certificate furnished at any
time under or in connection herewith shall be true and correct on and as of the
Borrowing Date as if made on and as of such date (it being understood and agreed
that any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loan to be made on such
Borrowing Date.

 

(c) Compliance Certificate. Notwithstanding the fact that no Event of Default
has occurred and is continuing, if the Company has failed to comply with the
financial covenants set forth in Section 7.1 for any period of time, the Company
shall deliver a Compliance Certificate substantially in the form of Exhibit F.

 

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in clauses (a) and (b) of this subsection have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan remains outstanding and unpaid or any other amount is owing to the Banks or
the Administrative Agent hereunder, the Company shall and (except in the case of
delivery of financial information, reports and notices) shall cause each
Significant Subsidiary to:

 

6.1 Financial Statements. Furnish to each Bank:

 

(a) as soon as available, but in any event within 90 days after each December
31st or other date on which the annual audit of the Company is conducted, a copy
of the balance sheet of the Company and its consolidated Subsidiaries as at such
date and the related statement of income for the twelve–month period then ended,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally or regionally recognized standing not
unacceptable to the Banks; and

 

35



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first, second and third quarterly periods of each calendar year
of the Company, the unaudited balance sheet of the Company and its consolidated
Subsidiaries as at the end of each such quarter and the related unaudited
statement of income of the Company and its consolidated Subsidiaries for the
fiscal year to date, certified by an Responsible Officer of the Company with
responsibility for financial reporting matters (subject to normal year-end audit
adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and, with respect to each
financial statement furnished pursuant to the foregoing paragraph (a), in
accordance with GAAP applied consistently throughout the period reflected
therein.

 

6.2 Certificates; Other Information. Furnish to each Bank:

 

(a) concurrently with the delivery of the financial statements referred to in
subsections 6.1(a) and (b), a certificate of an authorized financial officer of
the Company (i) stating that, to the best of such authorized financial officer’s
knowledge, the Company and its Significant Subsidiaries during such period have
observed or performed all of their covenants and other agreements, and satisfied
every condition, contained in this Agreement and in the Notes to be observed,
performed or satisfied by them, and that such officer has obtained no knowledge
of any Event of Default except as specified in such certificate and (ii) setting
forth quarterly computations with respect to compliance with Section 7.1 of this
Agreement;

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the quarterly periods of each fiscal year of each Designated
Subsidiary, a copy of the Statement of Financial Condition and Computation of
Net Capital of such Designated Subsidiary as of the end of such quarter included
in Part II of such Designated Subsidiary’s FOCUS Report, Annual Audit Report,
amendment to Form ADV or amendment to Form BD (as applicable) for such quarter,
certified as correct as of the date thereof, subject to changes resulting from
subsequent audit adjustments, by an authorized officer of such Designated
Subsidiary;

 

(c) as soon as possible and in any event within 30 days after the Company knows
or has reason to know of the following events: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC, the
Company or any Commonly Controlled Entity with respect to the withdrawal from,
or the terminating, reorganization or insolvency of, any Single Employer Plan or
Multiemployer Plan, a certificate of an authorized officer of the Company
setting forth the details thereof and the action, if any, that the Company or
the Commonly Controlled Entity proposes to take with respect thereto;

 

(d) promptly, such additional financial and other information, confidential or
otherwise, as the Banks may from time to time reasonably request and which the
Company is not expressly prohibited by law or written contract from disclosing;
and

 

36



--------------------------------------------------------------------------------

(e) within 5 days after the same are sent, copies of all financial statements
and reports that Holdings or the Company sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that Holdings or
the Company may make to, or file with, the SEC.

 

6.3 Conduct of Business and Maintenance of Existence; Compliance. (a) Continue
to engage in business of the same general type as now conducted by it and
preserve, renew and keep in full force and effect its existence (which, in the
case of the Company shall be as a duly formed and existing limited liability
company or, if the provisions set forth in the immediately succeeding sentence
have been satisfied, a duly organized and existing corporation or partnership),
except as otherwise expressly permitted under Section 7.4, (b) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business and (c) comply with all
Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith would not reasonably be expected, in the aggregate,
to have a material adverse effect on the business, property or financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole or which would reasonably be expected to materially adversely affect the
ability of the Company to perform its obligations under this Agreement or the
Notes. The Company may change the form of its business organization from limited
liability company to corporate form or to a limited partnership form provided
that (i) immediately upon giving effect to any such change, all representations
and warranties made by the Company under Section 4 hereof are true and correct
as if made at such time by the Company in such successor form and (ii) upon or
prior to the date of such change, the Company shall have delivered to the
Administrative Agent a certificate of the Company to such effect and opinion
satisfactory to the Administrative Agent with respect to the assumption of all
agreements, obligations and liabilities hereunder by the Company in such
successor form.

 

6.4 Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business and of a similar size; and furnish to
each Bank, upon written request, full information as to the insurance carried.

 

6.5 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and, with
the prior consent of the Company, which shall not be unreasonably withheld,
permit representatives of any Bank to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired, and to discuss the
business, operations, properties and financial and other condition of the
Company and its Subsidiaries with officers and employees of the Company and its
Significant Subsidiaries and with its independent certified public accountants.

 

6.6 Notices. Promptly give notice to the Administrative Agent and each Bank:

 

37



--------------------------------------------------------------------------------

(a) of the occurrence of any Default or Event of Default;

 

(b) of any litigation or proceeding which may exist at any time between the
Company or any Subsidiary and any other person, which is reasonably likely to be
adversely determined and if adversely determined would have a Material Adverse
Effect;

 

(c) of the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Single Employer Plan or Multiemployer Plan, the creation of
any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Company or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the termination, Reorganization or Insolvency of, any
Single Employer Plan or Multiemployer Plan; and

 

(d) of any other development that has had or would reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action, if any, the Company proposes to
take with respect thereto.

 

SECTION 7. NEGATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan remains outstanding and unpaid or any other amount is owing to the Banks or
the Administrative Agent hereunder, the Company shall not, and shall not permit
any of its Significant Subsidiaries to, directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for the
twelve-month period ending on the last day of any fiscal quarter, commencing
with the fiscal quarter ended December 31, 2005, to be greater than 4.00 to
1.00; provided, that for the purposes of determining the ratio described above
for the fiscal quarters of the Company ending December 31, 2005 and March 31,
2006, Consolidated Adjusted EBITDA for the relevant period shall be deemed to
equal Consolidated Adjusted EBITDA for such fiscal quarter and each previous
fiscal quarter commencing with the fiscal quarter ended September 30, 2005,
multiplied by 2 (with respect to the two fiscal quarters ended December 31,
2005), and multiplied by 4/3rds (with respect to the three fiscal quarters ended
March 31, 2006).

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for the twelve-month period ending on the last day of any fiscal
quarter, commencing with the fiscal quarter ended December 31, 2005, to be less
than 3.00 to 1.00; provided, that for the purposes of determining the ratio
described above for the

 

38



--------------------------------------------------------------------------------

fiscal quarters of the Company ending December 31, 2005 and March 31, 2006,
Consolidated Interest Expense and Consolidated Adjusted EBITDA for the relevant
period shall be deemed to equal Consolidated Interest Expense and Consolidated
Adjusted EBITDA, as the case may be, for such fiscal quarter and each previous
fiscal quarter commencing with the fiscal quarter ended September 30, 2005,
multiplied by 2 (with respect to the two fiscal quarters ended December 31,
2005) and multiplied by 4/3rds (with respect to the three fiscal quarters ended
March 31, 2006).

 

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness arising under this Agreement or the Notes;

 

(b) Indebtedness of the Company to any Wholly Owned Subsidiary and of any Wholly
Owned Subsidiary to the Company or any other Wholly Owned Subsidiary;

 

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.2 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(d) the Loans outstanding under the LFNY Credit Agreement and the Guarantee
Obligations of the Company in connection with such agreement and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(e) secured Broker-Dealer Indebtedness and Indebtedness of Lazard Frères Banque;
provided that after giving effect to the incurrence of any unsecured
Indebtedness by Lazard Frères Bank permitted under this Section 7.2(e), the
aggregate of its unencumbered assets shall exceed the aggregate of its unsecured
Indebtedness;

 

(f) Indebtedness of a Subsidiary acquired after the Effective Date or a
corporation or other entity merged into or consolidated with the Company or any
Subsidiary after the Effective Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case, exists at the time
of such acquisition, merger or consolidation and is not created in contemplation
of such event and where such acquisition, merger or consolidation is permitted
by this Agreement and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that, immediately after giving effect to
the acquisition or assumption of such Indebtedness, the Leverage Ratio shall not
be greater than 3.5 to 1.0;

 

(g) Capital Lease Obligations in connection with the Paris Lease and any
Indebtedness the net proceeds of which are used to refinance or replace such
Capital Lease Obligations; provided that the principal amount of such
Indebtedness does not exceed the value of the real property covered by the Paris
Lease;

 

(h) additional Capital Lease Obligations in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding;

 

(i) purchase money Indebtedness incurred by the Company or any Subsidiary prior
to or within 270 days of the acquisition, lease or improvement of the respective

 

39



--------------------------------------------------------------------------------

asset permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding;

 

(j) Indebtedness of the Company in respect of the Senior Notes and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(k) Indebtedness in connection with Permitted Receivables Financings in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;

 

(l) Indebtedness in respect of letters of credit issued for the account of the
Company or its Subsidiaries (other than letters of credit issued as guaranties
for Indebtedness of the Company and its Subsidiaries);

 

(m) Subordinated Indebtedness of the Company or any of its Subsidiaries;

 

(n) additional Indebtedness of the Company or any of its Subsidiaries in an
aggregate principal amount (for the Company and all Subsidiaries) not to exceed
$125,000,000 at any one time outstanding; provided that, immediately after
giving effect to the incurrence of such additional Indebtedness, the Leverage
Ratio shall not be greater than 3.5 to 1.0;

 

(o) Guarantee Obligations of the Company and its Subsidiaries in respect of
Indebtedness of the Company or its Subsidiaries so long as the incurrence of
such Indebtedness is permitted under this Agreement;

 

(p) Indebtedness under the Intesa Notes and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

 

(q) Specified Non-Recourse Indebtedness; and

 

(r) any Indebtedness of the Company to LFCM Holdings LLC arising out of or
relating to the Recapitalization and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness.

 

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except:

 

(a) Liens created, incurred or assumed by any Subsidiary of the Company which is
a registered broker-dealer upon assets owned by such Subsidiary or held for such
Subsidiary’s account to secure Trade Debt;

 

(b) Liens for taxes, assessments, governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Company in accordance with GAAP;

 

40



--------------------------------------------------------------------------------

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

 

(d) (i) pledges or deposits in connection with workmen’s compensation,
unemployment insurance and other social security legislation, (ii) licenses,
sublicenses, leases or subleases granted in the ordinary course of business not
interfering in any material respect with the business of the Company or any of
its Subsidiaries, (iii) Liens arising from UCC financing statements regarding
operating leases and (iv) Liens on securities that are the subject of repurchase
agreements constituting Cash Equivalents;

 

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory and other obligations required by law, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate; are not
substantial, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Company and its Subsidiaries taken as a whole;

 

(g) Liens on real property, leasehold improvements and equipment of the Company
securing Specified Non-Recourse Indebtedness and/or Specified Recourse
Indebtedness;

 

(h) any judgment Lien upon which execution has not been commenced, unless the
judgment it secures shall not, within 60 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 60 days after expiration of any such stay;

 

(i) purchase money Liens on property acquired or held by the Company or any
Subsidiary in the ordinary course of business to secure the purchase price of
such property or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such property or other
Lien existing on any such property or assets at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price); provided, however, that no such Lien shall extend to
or cover any property other than property being acquired, constructed on or
improved;

 

(j) any assignment of an account or chattel paper (i) as part of the sale of the
business out of which such account or chattel paper arose, (ii) for the purpose
of collection only, (iii) under a contract to an assignee who is also to do the
performance under such contract or (iv) in whole or partial satisfaction of
pre-existing Indebtedness;

 

41



--------------------------------------------------------------------------------

(k) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any of the Liens permitted by clause (i)
above upon the same real property or assets theretofore subject thereto without
increase in the amount of Indebtedness secured thereby;

 

(l) any Lien securing Indebtedness permitted under Section 7.2(f); provided that
such Lien (i) does not apply to any other property or assets of the Company or
any of its Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset, and (ii) such Lien is not created in
contemplation of or in connection with such acquisition;

 

(m) any Lien securing Indebtedness permitted under Sections 7.2(e), 7.2(g),
7.2(h), 7.2(i), 7.2(k) and 7.2(r); and

 

(n) other Liens securing Indebtedness or other obligations permitted under
Section 7.2 in an aggregate principal amount outstanding not to exceed
$5,000,000 at any time outstanding.

 

7.4 Limitation on Fundamental Changes. Consummate any merger, amalgamation,
statutory share exchange or consolidation or similar transaction (collectively,
to “Merge”) involving the Company and its Significant Subsidiaries, or a sale or
other disposition of all or substantially all of the assets of Company and its
Subsidiaries taken as a whole (any of the foregoing, a “Business Combination”),
except that:

 

(a) any Subsidiary of the Company may Merge with or into the Company or enter
into a Business Combination with the Company (provided that the Company shall be
the continuing or surviving person) or Merge with or into, or enter into a
Business Combination with, any other Wholly Owned Subsidiary;

 

(b) the Recapitalization shall be permitted; and

 

(c) any Business Combination shall be permitted if: (A) more than 50% of,
respectively, the outstanding equity interests in, and more than 50% of the
combined voting power of the then outstanding voting interests entitled to vote
generally in the election of directors or similar governing body, as the case
may be, of the person resulting from such Business Combination (including,
without limitation, a person which as a result of such transaction owns Holdings
or all or substantially all of Holdings’ assets either directly or through one
or more subsidiaries) shall be owned by persons who are the beneficial owners of
the Company immediately prior to such Business Combination, and (B) no Change in
Control shall occur.

 

7.5 RESERVED.

 

7.6 Limitation on Optional Payments and Modifications of Subordinated
Indebtedness. (a) Make any optional payment or prepayment on, or optional
redemption or purchase of, any Subordinated Indebtedness (other than payments by
LFNY under the LFNY Credit Agreement); provided that such optional payments,
prepayments, redemptions or

 

42



--------------------------------------------------------------------------------

purchases shall be permitted so long as the Leverage Ratio is not greater than
3.5 to 1.0 after giving effect to such optional payment, prepayment, redemption
or purchase, or (b) make any amendment, modification or change, or consent or
agree to any amendment, modification or change to any of the terms relating to
the payment or prepayment of principal of or interest on, any Subordinated
Indebtedness (other than any such amendment, modification or change which would
extend the maturity or reduce the amount of any payment of principal thereof or
which would reduce the rate or extend the date for payment of interest thereon
or any such amendment, modification or change which would not otherwise cause
such Subordinated Indebtedness (assuming that such Indebtedness were incurred
after the Effective Date) to fail to constitute Subordinated Indebtedness as
defined herein). For the avoidance of doubt, the Intesa Notes can be repaid in
accordance with their terms and such payments will not constitute optional
payments or prepayments subject to this Section 7.6; provided that, any Senior
Indebtedness incurred to make such payment or prepayment shall be subject to
Section 7.2(n).

 

7.7 Clauses Restricting Subsidiary Distributions. Other than pursuant to the
Senior Note Indentures and the LFNY Credit Agreement, enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Significant Subsidiary of the Company to (a) make Restricted
Payments in respect of any Capital Stock of such Significant Subsidiary held by,
or pay any Indebtedness owed to, the Company or any other Subsidiary of the
Company, (b) make loans or advances to, or other Investments in, the Company or
any other Subsidiary of the Company or (c) transfer any of its assets to the
Company or any other Subsidiary of the Company, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions imposed by law,
by any self-regulatory organizations or existing under this Agreement, (ii) any
restrictions with respect to a Significant Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Significant
Subsidiary, (iii) restrictions and conditions with respect to a Person that is
not a Significant Subsidiary on the date hereof, which restrictions and
conditions are in existence at the time such Person becomes a Significant
Subsidiary and are not incurred in connection with, or in contemplation of, such
Person becoming a Significant Subsidiary or (iv) restrictions and conditions no
more restrictive than those in the Senior Note Indentures and the LFNY Credit
Agreement.

 

7.8 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock (or equivalent) of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Company or any of
its Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any of the Company or any Subsidiary
(collectively, “Restricted Payments”). Notwithstanding the foregoing, the
Company and each Subsidiary may make the following Restricted Payments:

 

(a) amounts necessary for tax payments and distributions in accordance with the
Company’s operating agreement (or equivalent organizational document);

 

43



--------------------------------------------------------------------------------

(b) distributions made in accordance with the Company’s operating agreement in
respect of profit participation interests;

 

(c) Restricted Payments made by any Subsidiary of the Company to any other
Subsidiary of the Company;

 

(d) pro rata distributions to any holders of Capital Stock in a joint venture;

 

(e) Restricted Payments in an amount equal to (i) $38,000,000 per annum, plus
(ii) a cumulative amount from and after the Effective Date equal to the sum of
(A) so long as at the time of declaration the Working Capital of the Company is
greater than zero, 40% of Consolidated Net Income as determined in accordance
with the most recent financial statements delivered in accordance with Section
6.1, plus (B) proceeds received by the Company after the Effective date from the
issuance of its Capital Stock and capital contributions (including, any proceeds
from the exercise of any overallotment option held by the underwriters with
respect to the common shares issued in the IPO on the Effective Date), plus (C)
except with respect to the Equity Security Units, the principal amount of any
convertible or exchangeable securities actually converted or exchanged, plus (D)
the actual contract adjustment payments in respect of the Equity Security Units
in an amount not to exceed $7,000,000 per annum;

 

(f) Restricted Payments necessary for any parent of the Company to pay operating
expenses attributable to the Company and other similar corporate overhead costs
and expenses incurred in the ordinary course of business which are attributable
to the Company;

 

(g) if no Event of Default has occurred and is continuing, payments of dividends
on any preferred stock;

 

(h) Restricted Payments made in connection with the Recapitalization;

 

(i) dividend payments to employees holding Capital Stock received upon the
exercise of compensation options under a benefit plan; and

 

(j) Restricted Payments made in connection with the Lazard Asset Management
Equity Plan.

 

For the avoidance of doubt, any payments or distributions made in connection
with the Intesa Strategic Alliance will not constitute “Restricted Payments”
subject to this Section 7.8.

 

7.9 Disposition of Designated Subsidiaries. Enter into any Designated Asset
Sale, if, after giving effect to such Designated Asset Sale, the Company shall
own, directly or indirectly, Capital Stock of any Designated Subsidiary
representing less than a majority of (a) the Capital Stock of such Designated
Subsidiary, (b) the Capital Stock of such Designated

 

44



--------------------------------------------------------------------------------

Subsidiary entitled to vote generally in the election of directors or (c) the
right to receive dividends or other distributions from such Designated
Subsidiary.

 

SECTION 8. RESERVED

 

SECTION 9. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Company shall fail to pay any principal of any Loan when any such amount
becomes due in accordance with the terms thereof or hereof; or to pay any
interest on any Loan, or any other amount payable hereunder, within five days
after such interest or other amount becomes due in accordance with the terms
thereof or hereof; or

 

(b) Any representation or warranty made by the Company herein or pursuant hereto
or which is contained in any certificate or other document furnished at any time
under or in connection with this Agreement shall prove to have been incorrect in
any material respect on or as of the date made; or

 

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 6.6(a) or in Section 7 (other than, so long as there are
no Loans outstanding under this Agreement, Section 7.1);

 

(d) The Company shall default in the observance of the financial covenants set
forth in Section 7.1 on any date on which there are no Loans outstanding under
this Agreement and such default shall continue unremedied for a period of three
calendar months following such date; or

 

(e) The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs (a)
through (d) of this Section), and such default shall continue unremedied for a
period of 30 days following notice thereof by the Administrative Agent to the
Company; or

 

(f) The Company or any Significant Subsidiary shall (i) default in any payment
of principal of or interest of any Indebtedness (other than the Loans) in excess
of $10,000,000 (or in the case of the Company, $25,000,000) beyond the period of
grace, if any, provided in the instrument or agreement (or any extension of such
period granted to the Company) under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness in excess of $10,000,000 (or in
the case of the Company, $25,000,000) to become due prior to its stated
maturity; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any

 

45



--------------------------------------------------------------------------------

 

“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Banks, likely to
result in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan shall terminate for purposes of Title IV of ERISA or
(v) any similar event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could subject the
Company or any Significant Subsidiary to any tax, penalty or other liabilities
that, in the aggregate, would have a Material Adverse Effect; or

 

(h) One or more judgments or decrees shall be entered against the Company or any
Significant Subsidiary involving in the aggregate a liability (not paid or to
the extent not covered by insurance) of $10,000,000 (or in the case of the
Company, $25,000,000) or more and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or

 

(i) (i) the Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
of its Significant Subsidiaries shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Company or any of
its Significant Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
the Company or any Significant Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Company or any Significant Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Company or any Significant Subsidiary shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or

 

(j) a Change in Control shall occur.

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (i) above with respect to the Company,
automatically the

 

46



--------------------------------------------------------------------------------

Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Company.

 

SECTION 10. RESERVED

 

SECTION 11. THE ADMINISTRATIVE AGENT

 

11.1 Appointment. Each Bank hereby irrevocably designates and appoints JPMorgan
Chase Bank as the Administrative Agent of such Bank under this Agreement, and
irrevocably authorizes JPMorgan Chase Bank, as the Administrative Agent for such
Bank, to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with the Banks, and no implied covenants, function,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

 

11.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

11.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (except for its or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to the Banks for any recitals, statements, representations or warranties
made by the Company or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or the Notes or for any failure of the Company
to perform its obligations hereunder. The Administrative Agent

 

47



--------------------------------------------------------------------------------

shall not be under any obligation to the Banks to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Company.

 

11.4 Reliance by Agent. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Company), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement unless
it shall first receive such advice or concurrence of the Banks as it deems
appropriate or it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the Notes in accordance with a request of the Banks, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Banks and all future holders of the Notes.

 

11.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default” or “notice of event of
default”, as the case may be. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Banks. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Banks
jointly; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Banks.

 

11.6 Non–Reliance on Administrative Agent. Each Bank expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Company, shall be deemed to
constitute any representation or warranty by the Administrative Agent to such
Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Company and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Bank also represents that it will, independently and without reliance upon the
Administrative Agent, and based on such documents and information as it shall

 

48



--------------------------------------------------------------------------------

deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Company which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

11.7 Indemnification. Each Bank agrees to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so), ratably according to the
amount of its original Commitment and the amount of the original Commitment of
the Administrative Agent, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, or any documents contemplated by or referred
to herein or the transactions contemplated hereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that the Banks shall not be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this
subsection shall survive the payment of the Notes and all other amounts payable
hereunder.

 

11.8 Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to its Loans made or renewed by
it and any Note issued to it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Bank and may exercise the same as
though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall include the Administrative Agent in its individual capacity.

 

11.9 Successor Agent. The Administrative Agent may resign as Administrative
Agent upon 10 days’ notice to the Banks. If the Administrative Agent shall
resign as Administrative Agent under this Agreement, then the Banks shall
appoint a successor agent, which successor agent shall be subject to approval by
the Company and the Administrative Agent, whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Agent” shall mean such successor agent effective upon its appointment, and
the former Agent’s rights, powers and duties as Administrative Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Notes. After
any retiring Agent’s resignation hereunder as Administrative Agent, the
provisions of this subsection 11.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

49



--------------------------------------------------------------------------------

SECTION 12. MISCELLANEOUS

 

12.1 Amendments and Waivers. Neither this Agreement, any Note, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this subsection. The Required Lenders and the Company or,
with the written consent of the Required Lenders, the Administrative Agent and
the Company may, from time to time, (a) enter into written amendments,
supplements or modifications hereto for the purpose of adding any provisions to
this Agreement or changing in any manner the rights of the Banks or of the
Company hereunder or (b) waive, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Bank’s Commitment, eliminate or reduce the voting rights of any Bank under this
Section 12.1, amend, modify or waive any provision of Section 2.10 or 12.7, in
each case without the written consent of each Bank directly affected thereby;
(ii) reduce any percentage specified in the definition of Required Lenders
without the written consent of all Banks; or (iii) amend, modify or waive any
provision of Section 11 without the written consent of the Administrative Agent.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Banks and shall be binding upon the Company, the Banks,
the Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Company, the Banks and the Administrative Agent shall be restored to
their former position and rights hereunder, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

 

12.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or when deposited in the mail,
postage prepaid, or, in the case of facsimile notice, when sent, confirmation
received, addressed as follows in the case of the Company, the Bank or the
Administrative Agent, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Notes:

 

The Company:

 

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: Controller

Facsimile: (212) 632-6670

 

50



--------------------------------------------------------------------------------

The Administrative Agent:

JPMorgan Chase Bank, N.A.

 

JPMorgan Chase Bank, N.A.

277 Park Avenue, 23rd Floor

New York, New York 10172

Attention: Thomas Mulligan

Facsimile: 646-534-1720

 

Citibank:

 

Citibank, N.A.

388 Greenwich Street

New York, New York

Attention: Matthew Nicholls

Facsimile: 646-291-1676

 

The Bank of New York:

 

The Bank of New York

One Wall Street, 41st Floor

New York, New York 10286

Attention: Paul Schmidt

Facsimile: 212-809-9566

 

provided that any notice, request or demand to or upon the Administrative Agent
or any Bank pursuant to subsections 2.6, 2.7, 2.8 and 2.9 shall not be effective
until received.

 

12.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder or under the Notes, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided or provided in the
Notes are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

12.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

 

12.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent and the Lead Arranger for all its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation and
execution, and any amendments or modifications or waivers of the provisions of
this Agreement and any other documents prepared in connection therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements

 

51



--------------------------------------------------------------------------------

of one counsel (and, if necessary, one local counsel per jurisdiction) to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Company prior to the
Effective Date (in the case of amounts to be paid on the Effective Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Bank and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and any such other documents, including the reasonable fees and
disbursements of one counsel (and, if necessary, one local counsel per
jurisdiction) to each Bank and of one counsel (and, if necessary, one local
counsel per jurisdiction) to the Administrative Agent, (c) to pay, indemnify,
and hold each Bank and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement and any such other documents,
and (d) to pay, indemnify, and hold each Bank and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement and any such other documents, including any of
the foregoing relating to the use of proceeds of the Loans and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against the Company under this Agreement (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Company shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Indemnitee. All amounts due
under this Section 12.5 shall be payable promptly after written demand therefor.
Statements payable by the Company pursuant to this Section 12.5 shall be
submitted to the address of the Company set forth in Section 12.2, or to such
other Person or address as may be hereafter designated by the Company in a
written notice to the Administrative Agent. The agreements in this Section 12.5
shall survive repayment of the Loans and all other amounts payable hereunder.
The Banks shall endeavor in good faith to limit the number of counsel retained
by them to avoid duplication of expenses.

 

12.6 Confidentiality. The Banks shall not disclose any information that the
Company or any of its Subsidiaries furnishes to the Banks, other than (a) as
required by any law, rule or regulation or judicial process, (b) as requested by
any state, federal or foreign authority or examiner regulating banks or banking,
(c) to actual or proposed (with the consent of the Company) assignees,
transferees and participants and (d) to its advisors and attorneys.

 

12.7 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior

 

52



--------------------------------------------------------------------------------

written consent of each Bank (and any attempted assignment or transfer by the
Company without such consent shall be null and void) and (ii) no Bank may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Administrative Agent’s and each Bank’s Affiliates and
their respective directors, officers, employees, agents and advisors) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A) the Company (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Company shall be required for an assignment to a
Bank, an affiliate of a Bank, an Approved Fund (as defined below); and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Bank, an affiliate of a Bank or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank Commitments or Loans hereunder, the amount of the Commitments or Loans of
the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that such
amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire.

 

For the purposes of this Section 12.7, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

53



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obliga­tions under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.12, 2.16, 2.17 and
12.5). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 12.7 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amount of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Banks may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i) Any Bank may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Bank’s obligations under this Agreement
shall remain unchanged, (B) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Company, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which a Bank sells
such a participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or

 

54



--------------------------------------------------------------------------------

waiver that (1) requires the consent of each Bank directly affected thereby
pursuant to the proviso to the second sentence of Section 12.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.16 and 2.17 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.8(b) as though it were a Bank, provided such Participant
shall be subject to Section 12.8(a) as though it were a Bank.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
12.1

 

(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Bank as a party hereto.

 

(e) The Company, upon receipt of written notice from the relevant Bank, agrees
to issue Notes to any Bank requiring Notes to facilitate transactions of the
type described in paragraph (d) above.

 

(f) By executing and delivering an Assignment and Assumption, the assigning Bank
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning Bank
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Commitment and
the outstanding balances of its Loans, in each case without giving effect to
assignments thereof that have not become effective, are as set forth in such
Assignment and Assumption; (ii) except as set forth in clause (i) above, such
assigning Bank makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or any other instrument or document furnished
pursuant hereto or thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the foregoing, or
the financial condition of the Company or the performance or observance by the
Company of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto or thereto; (iii) each of the assignee and
the assignor represents and warrants that it is legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of any amendments or consents
entered into prior to the date of such Assignment and Assumption and copies of
the most recent financial statements delivered pursuant to Section 6.1 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Assumption; (v)
such assignee will independently and without reliance upon the

 

55



--------------------------------------------------------------------------------

 

Administrative Agent, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (vi) such assignee appoints and authorizes the Administrative Agent
to take such action as agents on its behalf and to exercise such powers under
this Agreement as are delegated to them by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations that by the
terms of this Agreement are required to be performed by it as a Bank.

 

12.8 Adjustments; Absence of Right to Set-off.

 

(a) If any Bank (a “Benefited Bank”) shall at any time receive any payment of
all or part of its Loans or interest thereon (whether voluntarily or
involuntarily, pursuant to events or proceedings of the nature referred to in
subsection 10.1(e), or otherwise) in a greater proportion than any such payment
to the other Bank, if any, in respect of such other Bank’s Loans, or interest
thereon, such Benefited Bank shall purchase for cash from the other Bank such
portion of such other Bank’s Loans as shall be necessary to cause such Benefited
Bank to share the excess payment ratably with the other Bank; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such Benefited Bank, such purchase shall be rescinded, and the purchase price
returned, to the extent of such recovery, but without interest. The Company
agrees that any Bank so purchasing a portion of the other Bank’s Loans may
exercise all rights of payment with respect to such portion as fully as if such
Bank were the direct holder of such portion. Nothing contained in this paragraph
12.8(a) shall be deemed to limit or derogate the agreements set forth in the
following paragraph 12.8(b).

 

(b) Each Bank agrees that it has not taken and will not take or assert as
security for the payment of the Loans or any Note any security interest in or
lien upon, whether created by contract, statute or otherwise, any property of
the Company or any property in which the Company may have an interest, which is
or at any time may be in the possession or subject to the control of such Bank.
Each Bank hereby waives, and further agrees, that it will not seek to obtain
payment of the Loans or any Note in whole or in part by exercising any right of
set-off it may assert or possess with respect to any such property, whether
created by contract, statute or otherwise. Any other agreement between the
Company and any of the Banks to the contrary (whether in the nature of a general
loan and collateral agreement, a security or pledge agreement or otherwise)
shall be deemed amended hereby to the extent necessary so as not to be
inconsistent with the provisions of this subsection 12.8(b). Nothing in this
subsection 12.8(b) shall affect any right of set-off which any of the Banks may
have for payment of obligations of the Company, howsoever arising, other than
the Loans.

 

12.9 WAIVERS OF JURY TRIAL. THE COMPANY AND THE ADMINISTRATIVE AGENT AND THE
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

12.10 Submission to Jurisdiction; Waivers. The Company hereby irrevocably and
unconditionally:

 

56



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, as the
case may be at its address set forth in Section 12.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

12.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

 

12.12 Governing Law. This Agreement and the Notes and the rights and obligations
of the parties under this Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

LAZARD GROUP LLC

By:

 

/s/ Michael Castellano

   

Title: Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Bank

By:

 

/s/ Thomas H. Mulligan

   

Title: Managing Director

 

CITIBANK, N.A.

By:

 

/s/ Matthew Nicholls

   

Title: Director

 

THE BANK OF NEW YORK

By:

 

/s/ Paul Schmidt

   

Title: Vice President

 

58



--------------------------------------------------------------------------------

THIS NOTE IS SUBJECT TO THE PROVISIONS OF A SENIOR REVOLVING CREDIT AGREEMENT
DATED AS OF MAY 10, 2005 AMONG THE UNDERSIGNED, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT AND AS BANK, CITIBANK, N.A. AND THE BANK OF NEW YORK.

 

EXHIBIT A

 

[FORM OF REVOLVING CREDIT NOTE]

 

    New York, New York

$[                    ]

  [                    ], 20[    ]

 

FOR VALUE RECEIVED, the undersigned, LAZARD GROUP LLC, hereby unconditionally
promises to pay on May 10, 2010 or such other date as the amounts hereunder may
become due and payable as provided in the Senior Revolving Credit Agreement
hereinafter referred to, to the order of [                    ] (the “Bank”), at
the office of the Bank specified in the Senior Revolving Credit Agreement, in
lawful money of the United States of America and in immediately available funds,
the principal amount of the lesser of (a)
[                    ($                     )], and (b) the aggregate unpaid
principal amount of all loans made by the Bank to the undersigned pursuant to
subsection 2.1 of the Senior Revolving Credit Agreement. The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time from the date hereof at the applicable rates and
on the dates provided for in subsection 2.3 of the Senior Revolving Credit
Agreement, until paid in full (both before and after judgment). The holder of
this Note is authorized to endorse the date and amount of each loan made by the
Bank to the undersigned pursuant to subsection 2.1 of the Senior Subordinated
Credit Agreement, and all payments of principal of such loans, on the schedule
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed; provided,
however, that any error or omission in making any such endorsement shall not
affect the obligations of the undersigned hereunder.

 

This Note is one of the Notes referred to in the Senior Revolving Credit
Agreement dated as of May 10, 2005 (as from time to time amended, supplemented
or otherwise modified, the “Agreement”) among the undersigned, the Bank, as
Administrative Agent and as a bank, Citibank, N.A. and The Bank of New York and
the terms thereof are incorporated herein by reference and the holder hereof is
entitled to the benefits thereof. This Note is subject to optional prepayment in
whole or in part only as permitted by subsection 2.9 of the Agreement.

 

In case an Event of Default, as defined in the Agreement, shall occur or be
continuing, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, due and payable in the manner, with the effect and subject to
the conditions provided therein.

 



--------------------------------------------------------------------------------

This Note shall be governed by and construed and interpreted in accordance with
the laws of the State of New York.

 

LAZARD GROUP LLC

By:

       

Title:

 

A-2



--------------------------------------------------------------------------------

Schedule to Revolving Credit Note

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Loans Made

--------------------------------------------------------------------------------

 

Type/Int.

Period

--------------------------------------------------------------------------------

  

Amount of

Principal

Repaid

--------------------------------------------------------------------------------

  

Unpaid

Principal

Balance

--------------------------------------------------------------------------------

  

Notation

Made by

--------------------------------------------------------------------------------

__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________
__________   __________   __________    __________    __________    __________

 